OPINION
{¶ 1} This matter is before the Court on the Notice of Appeal of Dewatt D. Morris, filed June 22, 2005. Morris appeals the trial court's denial of his Motion for Leave to Vacate Plea of Guilt Prior to Imposition of Sentence, filed April 14, 2005, and sentence to a four-year prison term. On March 30, 2005, Morris entered a plea of guilty to one count of felonious assault. A hearing was held on Morris' Motion on May 25, 2005 and June 10, 2005.
 {¶ 2} Morris failed to provide a written or printed transcript of the proceedings below, providing instead only a videotape of the proceedings. App. R. 12(A)(1)(b) states that appellate review is confined in part to the record on appeal under App. R. 9(A). "When the transcript of proceedings is in the videotape medium, counsel shall type or print those portions of such transcript necessary for the court to determine the questions presented, certify their accuracy, and append such copy of the portions of the transcript to their briefs." App. R. 9(A). In the absence of a transcript, "we employ the presumption of regularity in the proceedings of the trial court." State v.Smith, Montgomery App. No. 20835, 2005-Ohio-5588.
 {¶ 3} Assuming regularity in the trial court's proceedings, without reaching the merits of Morris' sole assignment of error, we will presume that the trial court held a full hearing and gave every party an opportunity to be heard on Morris' motion to withdraw his guilty plea. We will also presume that the trial court correctly determined that Morris "has simply had a change of heart * * * that does not result in a basis to withdraw his otherwise knowing and voluntary guilty plea." Judgment affirmed.
Wolff, J. and Fain, J., concur.